Citation Nr: 1827296	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-18 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to an evaluation in excess of 40 percent disabling for left leg post-phlebitic syndrome.

2. Entitlement to an increased rating in excess of 10 percent disabling for left knee degenerative joint disease (DJD).

3. Entitlement to an increased rating in excess of 10 percent disabling for right knee DJD.


ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1983 to April 1988 and from October 1990 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2012 and September 2012 rating decisions by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO). In December 2015, a different Veterans Law Judge remanded these issues; the case has since been assigned to the undersigned.

The Veteran's bilateral knee disabilities were previously rated together as degenerative changes of the bilateral knees, with history of patellofemoral syndrome, but were assigned two separate ratings in the September 2012 rating decision. Because the effective date assigned for the separate ratings is the date the Veteran filed his request for an increased rating for the current appeal, the Board has only listed those issues on the title page at this time, although the one-year period prior to the Veteran's request for an increase (and therefore the single bilateral evaluation) is also before the Board. See 38 C.F.R. § 4.300(o).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

As an initial matter, the Veteran's representative, Virginia Girard-Brady, withdrew as the Veteran's counsel pursuant to correspondence received in February 2016 and March 2018. See 38 C.F.R. §§ 14.631, 20.608(a). Because these issues are being remanded anyway, the AOJ should send a letter to the Veteran acknowledging the withdrawal and notifying him of his right to representation.

All the issues must be remanded because additional evidence, specifically VA treatment records, were associated with the claim file after the AOJ last adjudicated this case in a February 2017 supplemental statement of the case (SSOC). A waiver of AOJ review has not been submitted, nor is a waiver presumed pursuant to 38 U.S.C. § 7105(e)(1), because the evidence was generated by VA (rather than submitted by the Veteran). Thus, remand is necessary for the AOJ to review all evidence of record.

VA examinations must include joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing circumstances. Correia v. McDonald, 28 Vet. App. 158 (2016). In this case, previous VA knee examinations do not fully comport with the requirements of Correia and therefore may be inadequate. Consequently, remand for a new VA knee examination is necessary.

Accordingly, the case is REMANDED for the following action:

1. The AOJ must send a letter to the Veteran notifying him that it has accepted his previous representative's withdrawal from his appeal and notify him of his rights concerning representation.

2. The AOJ should obtain copies of VA treatment records for the Veteran's disabilities from March 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received for his disabilities are associated with the record.

3. After the above development has been completed, the AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected right and left knee DJD. The examiner must review the entire record in conjunction with the examination and note such review was conducted. Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail. All indicated tests or studies should be completed.

Range of motion measurements must be included for active and passive motion, and weight-bearing and non-weight-bearing circumstances. If pain is noted, the point in the range of motion at which pain starts should be clearly noted. 

If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss, using lay observations specifically elicited from the Veteran. If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished. Specifically, if the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation for why an opinion cannot be rendered. In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question. Merely a statement that the examiner is unable to witness the degree of additional loss of range of motion is insufficient without further explanation as described above.

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the matter and may also result in a clarification being requested.)

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures. The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment. The law requires that all matters that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2017).

